Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151698                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  JRV HOLDINGS, LLC,                                                                                        Joan L. Larsen,
            Plaintiff/                                                                                                Justices
            Counter-Defendant-Appellant,
  v                                                                 SC: 151698
                                                                    COA: 323835
                                                                    Macomb CC: 2014-001762-AV
  SHARON CORVEN,
           Defendant/
           Counter-Plaintiff-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 21, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

          VIVIANO, J., not participating due to a familial relationship with the presiding
  district court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2016
           t0120
                                                                               Clerk